             Case 1:20-cv-10448-JGK Document 18 Filed 05/10/21 Page 1 of 1


                                                                                                                  mwe.com

                                                                                                               Brian S. Cousin
                                                                                                               Attorney at Law
                                                                                                            Bcousin@mwe.com
                                                                                                              +1 212 547 5420




May 10, 2021

VIA E-FILING

Honorable John G. Koeltl, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10004-1312

Re:    Sanchez, on behalf of himself and all others similarly situated v. Gibson Brands, Inc.,
       Case No. 1:20-cv-10448-JGK

Dear Judge Koeltl:

We represent defendant Gibson Brands, Inc. (“Gibson”) in the above-referenced action and write jointly
on behalf of both Gibson and plaintiff Christian Sanchez (“Plaintiff” and, with Gibson, the “Parties”).
The Parties are pleased to inform the Court that they have reached a settlement-in-principle resolving the
above-referenced action. The Parties’ settlement-in-principle is subject to the Parties reaching a
definitive, written settlement agreement. In light of the Parties’ settlement-in-principle, we respectfully
request that all deadlines in the matter be suspended while the Parties commit their settlement agreement
to writing.

We thank the Court for its consideration of this request.

Respectfully submitted,



s/ Brian S. Cousin

cc:    Joseph H. Mizrahi, Counsel for Plaintiff (via ECF)
       Lindsay Ditlow, Counsel for Defendant (via ECF)
       Jeremy White, Counsel for Defendant (via ECF)




                              340 Madison Avenue New York NY 10173-1922 Tel +1 212 547 5400 Fax +1 212 547 5444

                              US practice conducted through McDermott Will & Emery LLP.
